COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


EUGENE ZINCKE AND
 STORM ZINCKE
                                          MEMORANDUM OPINION * BY
v.        Record No. 2819-95-3           JUDGE NELSON T. OVERTON
                                              JULY 2, 1996
JANE ROHRER AND HARRISONBURG
 ROCKINGHAM SOCIAL SERVICES DISTRICT


           FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                      Dennis L. Hupp, Judge

          Dabney Overton, Jr., for appellants.

          L. Quinn Taylor for appellee Harrisonburg
          Rockingham Social Services District.

          No brief or argument for appellee Jane
          Rohrer.


     Eugene and Storm Zincke appeal from the decision of the

circuit court to award custody of their niece to the Harrisonburg

Rockingham Social Services with the right to place the child for

adoption and to consent thereto.   Appellants contend that the

circuit court judge did not properly consider several factors,

including the blood relationship between the appellants and the

child.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below, giving it all reasonable

inferences fairly deducible therefrom.     Farley v. Farley, 9 Va.

App. 326, 328, 387 S.E.2d 794, 795 (1990).     "Where, as here, the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
court hears the evidence ore tenus, its finding is entitled to

great weight and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."   Martin v. Pittsylvania

County Dep't of Social Servs., 3 Va. App. 15, 20, 348 S.E.2d 13,

16 (1986).

     The record demonstrates that the circuit court gave proper

consideration to all of the issues of which appellants complain.

The evidence presented, particularly the lack of contact between

appellants and the child, clearly supports the conclusions of the

circuit court judge.
     Accordingly, the order of the circuit court is affirmed.

                                        Affirmed.




                              - 2 -